In an action to recover damages for wrongful death, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Arniotes, J.), entered February 2, 1996, which, upon a jury verdict in favor of the defendants and an order of the same court dated December 22, 1995, denying their motion to set aside the verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The court properly denied the plaintiffs’ motion to set aside the verdict as against the weight of the evidence, since the jury’s determination was supported by a fair interpretation of *569the evidence presented (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Nicastro v Park, 113 AD2d 129, 134).
Contrary to the plaintiffs’ contention, the court did not err in permitting Detective McGrath, their own witness, to offer his opinion during cross-examination as to how the accident occurred. The detective was qualified to render an opinion based on his 23 years of training and experience, including eight years on the Accident Investigation Squad (see, Miller v Alagna, 203 AD2d 264; Hanna v State of New York, 152 AD2d 881, 885; Matter of Fasano v State of New York, 113 AD2d 885, 889). Further, his opinion testimony was proper because it was elicited in response to issues raised on direct examination (see, Prince, Richardson on Evidence § 6-303 [Farrell 11th ed]).
Any error with regard to the court’s inclusion of Vehicle and Traffic Law § 1129 in its charge was harmless.
The plaintiffs’ remaining contention is without merit. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.